 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   TIANTE DION SCOTT,                          1:18-cv-00023-LJO-GSA-PC
12                         Plaintiff,            ORDER ADOPTING FINDINGS AND
13                                               RECOMMENDATIONS IN FULL
                v.
                                                 (ECF No. 24.)
14   SGT. J. ARVIZO, et al.,
                                                 ORDER DISMISSING THIS CASE,
15                         Defendants.           WITH PREJUDICE, FOR FAILURE TO
16                                               STATE A CLAIM

17                                               ORDER FOR CLERK TO CLOSE CASE
18

19

20

21          Tiante Dion Scott (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
23   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24          On November 15, 2019, findings and recommendations were entered, recommending that
25   this case be dismissed based on Plaintiff’s failure to state a claim upon which relief may be
26   granted under § 1983. (ECF No. 24.) Plaintiff was granted fourteen days in which to file
27   objections to the findings and recommendations. (Id.) The time for filing objections has expired,
28   and Plaintiff has not file objections or otherwise responded to the findings and recommendations.

                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The Findings and Recommendations issued by the Magistrate Judge on November
 6                  15, 2019, are adopted in full;
 7          2.      This action is dismissed, with prejudice, based on Plaintiff’s failure to state a
 8                  claim upon which relief may be granted under § 1983; and
 9          3.      The Clerk of Court is directed to close this case.
10
     IT IS SO ORDERED.
11

12      Dated:     December 19, 2019                        /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
